Filed 5/1/13 P. v. Brown CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B244009

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA381563)
         v.

MARQUIS DEMARKO BROWN,

         Defendant and Appellant.




                   APPEAL from an order of the Superior Court of Los Angeles County,
Anne H. Egerton, Judge. Affirmed.


                   Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.


                   No appearance for Plaintiff and Respondent.




                                             ____________________


 
 


              In September 2011, Marquis Demarko Brown was charged in an amended
information with attempted willful, deliberate and premeditated murder of Dion Lafitte
Dorsey (Pen. Code, §§ 187, subd. (a), 664; count 1),1 assault with a firearm (§ 245,
subd. (a)(2); count 2) and possession of a deadly weapon (short barreled shotgun) (former
§ 12020, subd. (a)(1) repealed by Stats. 2010, ch. 711, § 4; see now as §§ 22010 and
22015; count 4). As to count 1, the information specially alleged Brown had personally
used a firearm within the meaning of section 12022.53, subdivisions (b), (c) and (d) and
had personally inflicted great bodily injury within the meaning of section 12022.7,
subdivision (a) in committing the offense.
              In December 2011, Brown, represented by appointed counsel, waived his
constitutional rights to a jury trial and entered a negotiated plea of no contest to attempted
murder, with admissions he had personally used a firearm within the meaning of section
12022.5, subdivision (a), and he had personally inflicted great bodily injury in
committing the offense. In accordance with the plea agreement, the trial court sentenced
Brown to an aggregate state prison term of 12 years, consisting of the lower term of five
years for attempted murder, plus four years for the firearm use enhancement and three
years for the great bodily injury enhancement. The remaining charges were dismissed on
the People’s motion. Brown was awarded a total of 300 days of presentence credit (261
actual days and 39 days of conduct credit).
              The court ordered Brown to pay a $40 court security fee, a $30 criminal
conviction assessment, and a $200 restitution fine. The court imposed and suspended a
parole revocation fine pursuant to section 1202.45. The court then set a restitution
hearing pursuant to section 1202.4, subdivision (f), for which Brown waived his
appearance.
              The record of the July 31, 2012 restitution hearing reflects the Victim
Compensation Claim Board paid the victim, Dion Lafitte Dorsey, $16,683.68, consisting
of $177 for lost income and $16,506.68 for medical bills. The court rejected the defense
                                                            

1
              Statutory references are to the Penal Code.
                                                               2 
 
 


assertion the expenses were not necessarily directly related to Brown’s criminal conduct,
finding the defense had failed to meet its burden to disprove the amount of loss claimed
by the victim. The court ordered Brown to reimburse the Board in the amount of
$16,506.68, plus 10 percent interest from the date of sentencing. (§ 1202.4, subd.
(f)(4)(A).) Brown timely appealed from this order.
       We appointed counsel to represent Brown on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On December 7,
2012, we advised Brown he had 30 days in which to personally submit any contentions or
issues he wished us to consider. After granting Brown one extension, we have received
no response to date.
       We have examined the record and are satisfied Brown’s attorney has fully
complied with the responsibilities of counsel, and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.) The trial
court did not abuse its discretion in determining the amount of victim restitution. (People
v. Baker (2005) 126 Cal.App.4th 463, 468-469; People v. Fulton (2003) 109 Cal.App.4th
876, 886.)
       The restitution order is affirmed.




                                                                      WOODS, J.
We concur:




       PERLUSS, P. J.




       ZELON, J.


                                             3